DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on March 5, 2020 in which claims 1-23 were presented for examination, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the “mount, arm, hinge, and lock” in claims 1-23 are similar in scope to claims 1-20 of US Patent 10,617,168.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fukawa (JP Patent 61055030) in view of Rogers et al. (US Patent Pub. 2011/0314594).
Regarding claim 1, Fukawa discloses a pivot-arm assembly (4, Fig. 1-5) for attaching an ear cup to a mounting feature on an exterior of a 5helmet, the pivot-arm assembly (4) comprising: 
a mount (52, Fig. 4); 
(5) having a first end (approximate element 9) configured to couple to the ear cup (6, Fig. 1) and a second end (approximate element 5a, Page 6, Lines: 13-15); 
a hinge (base portion body of 5a, Fig. 1-5) rotatable about a first axis (via shaft portion 51, Page 10, Lines: 4-8, shown in Fig. 1, 2, and shown below) and about a second axis (Fig. 4, 5, and shown below, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55; 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a), the hinge (base portion body of 5a, Fig. 1-5) being coupled to the second end of the arm (approximate element 5a) and disposed between the arm (5) and the mount (52, Fig. 4) such that the first end of the arm (approximate element 9) is rotatable relative to the mount (52, Fig. 4) about the first axis (via shaft portion 51, Page 10, Lines: 4-8, shown in Fig. 1 and 2) and the first end of the arm (approximate element 9) is rotatable relative to the mount (50) about the second axis (Fig. 4 and 5, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55, 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a); and 
a biasing member (8, Fig. 4) coupled to the arm (5) and configured to spring bias the first end of the arm (approximate element 9) relative to the mount (52, Fig. 4) in a rotatable direction about the second axis of the hinge (Fig. 4 and 5, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55, 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a, “configured to…hinge” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image1.png
    500
    359
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated
Fukawa does not disclose a mount configured to releasably couple to the mounting feature. 
However, Rogers et al “Rogers” teaches yet another helmet mount attached to a helmet, wherein Rogers a helmet (51, Fig. 1a, 1b, and 4a) with a mount (79, Fig. 4a), wherein the mount (79) is configured to releasably couple to a mounting feature (55 and 57, Fig. 1a, 1b, and 4a, Par. 0049, Lines: 8-9).
Fukawa, by incorporating a mounting feature and making the mount releasably couple to said mounting feature as taught by Rogers, is to allow the pivot-arm assembly to be swapped out and placed onto different helmets when the pivot-arm assembly is no longer functioning properly.

Claims 2, 8, 9, 11, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fukawa in view of Rogers et al., further in view of Haselmayer (US Patent 8,166,575), hereinafter Haselmayer.
	Regarding claim 2, -Fukawa in view of Rogers disclose the invention substantially as claimed above.
	They do not disclose a lock.
However, Haselmayer teaches yet another helmet with a rotatable arm attached to an ear cup, wherein the helmet (1, Fig. 1-3) has a lock (combination of 54, 55, 67, and 51, Fig. 8) configured to releasably retain the first end of the arm (portion of arm 21 closest to the ear cup 20) in a predetermined rotational position relative to the second axis (Col. 7, Lines: 8-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot-arm assembly as disclosed by Fukawa in view of Rogers, by including a lock attached to the arm as taught by Haselmayer, in order to allow the user to move the arm away from their head, in order to take off their helmet after the pivot-arm assembly is attached to it, and to move the arm in various rotational positions.

Regarding claim 8, Fukawa in view of Rogers and Haselmayer disclose the lock (combination of 54, 55, 67, and 51, Fig. 8 of Haselmayer) and the hinge (22) being surrounded by a common housing (59).

Regarding claim 159, Fukawa in view of Rogers and Haselmayer disclose a release (61, Fig. 8 of Haselmayer) configured to selectively release the lock (55, Col. 7, Lines: 16-18, “configured to…lock” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 

Regarding claim 11, Fukawa in view of Rogers and Haselmayer disclose the mounting feature (41, Fig. 4 of Haselmayer) coupled to the second end (portion of arm 21 furthest away from the ear cup 20, Col. 6, Lines: 10-11). 

Regarding claim 13, Fukawa in view of Rogers and Haselmayer disclose the hinge (base portion body of 5a, Fig. 1-5 of Fukawa) is a first hinge, the pivot-arm assembly further comprising: a second hinge (34, Fig. 1 of Haselmayer) coupled to the first end of the arm (portion of arm 21 closest to the ear cup 20, Col. 4, Line 66 – Col. 5, Line 3).  

Regarding claim 15, Fukawa in view of Rogers and Haselmayer disclose the ear cup (6, Fig. 1-3 of Fukawa) coupled to the first end (5a, Page 6, Lines: 13-15).

Regarding claim 16, Fukawa in view of Rogers and Haselmayer disclose the biasing member (8, Fig. 4 of Fukawa) is coupled to the hinge (52, Page 7, Line 8).

Regarding claim 19, Fukawa in view of Rogers and Haselmayer disclose the first axis of the hinge (52, see Fig. above and Fig. 4 of Fukawa) is generally perpendicular to the second axis of the hinge (52, the hinge has a first and second axis of rotation around the helmet, see Fig. above. In Fig. 1 and 2, the hinge is rotating about its first axis, and Fig. 4 shows the pivot, 54, the arm, 5, rotates around. Since there are two different axes of rotation on the hinge they are generally perpendicular to one another).

Regarding claim 20, Fukawa in view of Rogers and Haselmayer disclose the first end (5b, Fig. 4 of Fukawa) is freely rotatable about the first axis of the hinge (52, see Fig. above, Page 10, Lines: 4-8). 


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers and Haselmayer, further in view of Iguchi et al. (US Patent Pub. 2002/0104192), hereinafter Iguchi et al.
Regarding claim 3, Fukawa in view of Rogers and Haselmayer disclose the invention substantially as claimed above.
They do not disclose the lock includes a plate having a multi-lobed slot and a spring-biased protrusion extending through the multi- lobed slot.
However, Iguchi et al “Iguchi” teaches yet another rotatable arm assembly, wherein Iguchi teaches a lock (50, Fig. 2-3, and 6-9) includes a plate (pipe element 52) (52a, and 52d) and a spring-biased protrusion (56) extending through the multi-lobed slot (52a, and 52d), the protrusion (56) being 20engage able with the multi-lobed slot (52a, and 52d) to lock a rotational position of the first end of the arm (20a and 20c, Fig. 1) relative to the second axis in a first position (Par. 0035, Lines: 3-6, and Par 0049, Lines: 9-10) when the protrusion (56, Fig. 2-3) engages a first lobe (52a) of the multi-lobed slot (52a, and 52d) and lock the rotational position of the first end of the arm (20a and 20c, Fig. 1) relative to the second axis in a second position (Par. 0050, Lines: 1-8) when the protrusion (56) engages a second lobe (52f, Par. 0050, Lines: 8-10) of the multi-lobed slot (52a, and 52d).
It is noted that configuration/shape of the claimed lock including a plate was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock as disclosed by Fukawa in view of Rogers and Haselmayer, by including a multi-lobed slot as taught by Iguchi, in order to give the pivot-arm assembly a wider range of degree of freedom and to lock the arm in various positions.
Regarding claim 4, Fukawa in view of Rogers and Haselmayer, further in view of Iguchi disclose the protrusion (56, Fig. 2-3 of Iguchi) is engage able with the multi- lobed slot (52a, and 52d, Fig. 3) to lock a rotational position of the first end of the arm (20a and 20c, Fig. 1) relative to the second axis in a third position (Par. 50, Lines: 8-13) when the protrusion (56) engages a third lobe (52d) of the multi-lobed slot (52a, and 52d, Fig. 3, Par. 0050, Lines:8-11).
Regarding claim 5, Fukawa in view of Rogers and Haselmayer, further in view of Iguchi disclose the multi-lobed slot (52a, and 52d, Fig. 3 of Iguchi) is shaped and configured so that rotational movement of the first end of the arm (20a and 20c, Fig. 1) about the second axis causes the lock (50) to transition from the first position (opened state) to the second position (closed state, Par. 0035, Lines: 1-6, “configured so…second position” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Regarding claim 6, Fukawa in view of Rogers and Haselmayer, further in view of Iguchi disclose the multi-lobed slot (52a, and 52d, Fig. 3 of Iguchi) is shaped and configured so that rotational movement of the first end (20a and 20c, Fig. 1) about the second axis causes the lock to transition from the second position (closed state) to the third position (fixed pin 56 is sandwiched between wall face 51f and wall face 52d, Par. 50, Lines: 8-13, “configured so…third position” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Regarding claim 7, Fukawa in view of Rogers and Haselmayer, further in view of Iguchi disclose a release (54, Fig, 6-9 of Iguchi) coupled to the protrusion (56, Par. 0050, Lines: 3-4), 10wherein depression of the release urges the protrusion (56) into the first position (Par. 0051, Lines: 4-9). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers, further in view of Haselmayer, further in view of Herzig et al. (US Patent 5,546,610), hereinafter Herzig et al.
Regarding claim 10, Fukawa in view of Rogers, further in view of Haselmayer disclose the invention substantially as claimed above.
They do not disclose the lock is configured to releasably retain the first end of the arm in two or more predetermined angular positions relative to the second axis.  
However, Herzig et al. “Herzig” teaches yet another pivot arm assembly attached to a helmet, wherein Herzig teach a lock (149, Fig. 3a-3c) is configured to releasably retain the first end of the arm (150) in two or more predetermined angular positions (Fig. 3a - Fig. 3c), relative to the second axis (Y axis in Fig. 3a, Col. 6, and Lines: 33-37 and Col 7, Lines: 1-4, “configured to…axis” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock disclosed by Fukawa in view of Rogers, further in view of Haselmayer, by making the lock able to releasable retain the arm in two or more predetermined angular positions, in order to allow the arm to not revert back to its original position while the pivot-arm assembly is in use.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers, further in view of Haselmayer, further in view of Dor (US Patent 5,339,464), hereinafter Dor
Regarding claim 12, Fukawa in view of Rogers, further in view of Haselmayer disclose the invention substantially as claimed above.
They do not disclose the mounting feature includes a dovetail groove.
However, Dor teaches yet another mounting feature to attach components onto a headgear, wherein Dor teaches a mounting feature (28, Fig. 1) includes a dovetail groove (mounting plate 84 has a dovetail shape, Col. 5, Lines: 19-20) with at least a portion of the dovetail groove positioned on the helmet (60, Fig. 2) behind the wearer's ear, the mount (84, Fig. 4-7) including a dovetail projection (84, 86, and 88, Col. 5, Lines: 17-19) configured to mount in the dovetail groove (mounting plate 84 has a dovetail shape, Col. 5, Lines: 19-20, “configured to…groove” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting feature disclosed by Fukawa in view of Roger, further in view of Haselmayer, by including a dovetail grove within the mounting feature as taught by Dor, in order to securely lock the mount onto the mounting feature.
Regarding claim 21, Fukawa in view of Roger, further in view of Haselmayer, further in view of Dor disclose the mount (84, Fig. 4 of Dor) includes a dovetail projection (86, and 88, Col. 5, Lines: 17-19).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers, further in view of Haselmayer, further in view of Benner (US Patent 3,430,261), hereinafter Benner
Regarding claim 14, Fukawa in view of Roger, further in view of Haselmayer disclose a second hinge (34, Fig. 1 of Haselmayer).
They do not disclose the second hinge includes a gimbal attachment.  
However, Benner teaches yet another pivot-arm assembly attached to a helmet, wherein Benner teaches a helmet (20, Fig. 1-4) with a second hinge (via swivel joint 54), wherein the second hinge (via swivel joint 54, Fig. 3) includes a gimbal attachment (Col. 2, Lines: 51-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hinge disclosed by Fukawa in view of Roger, further in view of Haselmayer, by including a gimbal attachment as taught by Benner, in order to allow additional component can be attached to the second hinge such as a flashlight to see a night.

Regarding claim 18, Fukawa in view of Roger, further in view of Haselmayer, further in view of Benner disclose the arm (44, Fig. 1-4 of Benner) has an adjustable telescoping length (64, Col. 2, Lines 52-54). 
Fukawa in view of Roger, further in view of Haselmayer, by making it have an adjustable telescoping length as taught by Benner, in order to allow the user to adjust the ear cup to fit comfortably on their ear.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers, further in view of Haselmayer, further in view of Lebel (US Patent Pub. 20120317706), hereinafter Lebel.
Regarding claim 17, Fukawa in view of Roger, further in view of Haselmayer disclose a biasing member (8, Fig. 4 of Fukawa) include a spring.
They do not disclose the biasing member includes a torsion spring.  
However, Lebel et al. “Lebel” teaches yet another helmet assembly with a biasing arm, wherein Lebel teaches a helmet (134, Fig. 1) with a biasing member (1122, Fig. 38) including a torsion spring (1130). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring disclosed by Fukawa in view of Roger, further in view of Haselmayer, by making it a torsion spring as taught by Lebel, in order to make the biasing member durable and sturdy when in use. In addition, the spring disclosed by Fukawa is a bias spring which is functionally equivalent to the claimed torsion spring. 

Claims 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers et al. and Benner and Lebel et al. and Haselmayer. 
Regarding claim 22, Fukawa discloses a pivot-arm assembly (4, Fig. 1-5) for attaching an ear cup to a mounting feature of a helmet, the pivot-arm assembly (4) comprising:
an ear cup (6, Fig. 1-3); 
a mount (52, Fig. 4);
an arm (5) having a first portion (approximate element 9) coupled to the ear cup (6, Fig. 1-3); 
a hinge (base portion body of 5a) having a first part (50) rotatable about a first axis (via shaft portion 51, Page 10, Lines: 4-8, shown in Fig. 1, 2, and shown below) and second part (55) rotatable about a second axis (Fig. 4, 5 and shown below, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55, 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a), the first axis being generally perpendicular to the second axis (see Fig. below), the first part (50) of the hinge (base portion body of 5a, Fig. 1-5) being coupled to the mount (52, Fig. 4) and the second part of the hinge (55) being coupled to the second portion (approximate element 5a, Page 6, Lines: 13-15) such that the first portion of the arm (approximate element 9) is rotatable relative to the mount about the first axis (via shaft portion 51, Page 10, Lines: 4-8, shown in Fig. 1 and 2) and the first portion of the arm (approximate element 9) is rotatable relative to the mount about the second axis (Fig. 4 and 5, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55, 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a).

    PNG
    media_image2.png
    781
    561
    media_image2.png
    Greyscale

Fig. 4-Examiner Annotated

Fukawa does not disclose a mount configured to releasably couple to a mounting feature on the helmet.
However, Rogers et al “Rogers” teaches yet another helmet mount attached to a helmet, wherein Rogers a helmet (51, Fig. 1a, 1b, and 4a) with a mount (79, Fig. 4a), wherein the mount (79) is configured to releasably couple to a mounting feature (55 and 57, Fig. 1a, 1b, and 4a, Par. 0049, Lines: 8-9).
Fukawa, by incorporating a mounting feature and making the mount releasably couple to said mounting feature as taught by Rogers, is to allow the pivot-arm assembly to be swapped out and placed onto different helmets when the pivot-arm assembly is no longer functioning properly.
They do not disclose the arm having a second portion moveably coupled to the first portion to adjust a length of the arm; 
However, Benner teaches yet another pivot-arm assembly attached to a helmet, wherein Benner a helmet (20, Fig. 1-4) with an arm (44) having a second portion (32) moveably coupled to the first portion (64) to adjust a length of the arm (44, Col. 2, Lines 52-54)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm as disclosed by Fukawa in view of Rogers, by making it have an adjustable telescoping length as taught by Benner, in order to allow the user to adjust the ear cup to fit comfortably on their ear.
They do not disclose the biasing member being a torsion spring.
 However, Lebel et al. “Lebel” teaches yet another helmet assembly with a biasing arm, wherein Lebel teaches a helmet (134, Fig. 1) with a biasing member (1122, Fig. 38) including a torsion spring (1130). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring disclosed by Fukawa in view of Rogers and Benner, by making it a torsion spring as taught by Lebel, in order to Fukawa is a bias spring which is functionally equivalent to the claimed torsion spring. 
They do not disclose the second part of the hinge having a lock configured to releasably retain the first portion of the arm in a predetermined angular position relative to the second axis, and the second part of the hinge having a release configured to selectively release the lock.
However, Haselmayer teaches yet another helmet with a rotatable arm attached to an ear cup, wherein Haselmayer  teaches a helmet (1, Fig. 1-3) with a second part of a hinge (22, Fig. 8), wherein the second part of the hinge (22) having a lock (combination of 54, 55, 67, and 51) configured to releasably retain the first portion (portion of arm 21 closest to the ear cup 20) of the arm (21) in a predetermined angular position relative to the second axis (Col. 7, Lines: 8-12, “configured to…axis” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and the second part of the hinge (22) having a release (61, Fig. 8) configured to selectively release the lock (55, Col. 7, Lines: 16-18, “configured to…lock” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot-arm assembly as disclosed by Fukawa in view of Rogers and Benner and Lebel, by including a lock attached to the Haselmayer, in order to allow the user to move the arm away from their head, in order to take off their helmet after the pivot-arm assembly is attached to it, and to move the arm in various rotational positions.

Regarding claim 23, Fukawa in view of Rogers and Benner and Lebel. and Haselmayer disclose a deployed position (Position 1, Fig. 9 of Haselmayer) defined by when the mount (22) is mounted to the mounting feature (5) and the ear cup (20) is biased against the wearer's head (Position 1, Col. 4, Lines: 59-60); 
a locked position (Position 2) defined by when the mount is mounted to the mounting feature, the lock (55, Fig. 8) retains the first portion of the arm (portion of arm 21 closest to the ear cup 20) in the predetermined angular position (Col. 4, Lines 53-54) and the ear cup (20) is positioned over the wearer's ear, the ear cup (20) is spaced from the wearer's head (Col. 4, Lines: 62-64); and 
a stowed position (Position 3) defined by when the mount (22) is mounted to the mounting feature (5) and the ear cup (20) is positioned over a back portion of the helmet (2), the ear cup (20) is biased against the back portion of the helmet (2, Col. 4, Lines 64-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot-arm assembly disclosed by Fukawa in view of Rogers and Benner and Lebel, by allowing it to have different positions as taught by Haselmayer, in order to allow the user to move the arm away from their head, in order to take off their helmet after the pivot-arm assembly is attached to it, and to move the arm in various rotational positions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DAKOTA MARIN/Examiner, Art Unit 3732    


/KHALED ANNIS/Primary Examiner, Art Unit 3732